TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00689-CV





Phil Hughes, Appellant


v.


Kelly Qutob, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 95-809-F26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM


	Appellant Phil Hughes appeals from an order of the trial court rendered in favor
of appellee Kelly Qutob.  We will dismiss this appeal for want of prosecution because of
appellant's failure to file a brief.
	The Clerk of this Court filed the transcript on November 28, 1995.  Accordingly,
appellant's brief was due on December 28, 1995.  See Tex. R. App. P. 74(k).  On March 7,
1996, this Court granted appellant's pro se motion for extension of time to file his brief, making
the brief due by April 15, 1996.
	By letter dated June 3, 1996, the Clerk of this Court notified the parties that
appellant's brief was overdue and that the appeal was subject to dismissal unless appellant
tendered a motion by June 13, 1996, reasonably explaining his failure to file a brief.  Tex. R.
App. P. 74(l)1; see Tex. R. App. P. 60(a)(2).  To date, appellant has submitted neither a brief
nor a motion for an extension of time to file a brief.  
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
60(a)(2), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212, 212
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).


Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed for Want of Prosecution
Filed:   July 17, 1996
Do Not Publish